EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Gosnell on 22 June 2021.

The application has been amended as follows: 
(Currently Amended) An apparatus comprising:
a processor, and
a memory connectively coupled to the processor wherein the memory stores a navigation data source, the navigation data source including:
an object data set, said object data set comprising object data, 
wherein said object data indicates a spatial vacancy and/or occupancy of sub-regions of a spatial region by one or more structural objects in said spatial region with a first resolution in a first dimension, a second resolution in a second dimension and a third resolution in a third dimension; 
wherein said object data references said sub-regions based on a linear order of said sub-regions in said spatial region with at least one of the first, second or third resolutions being different than the other resolutions


17.	(Currently Amended) A method, performed by at least one apparatus, said method comprising: 
obtaining query information representative of a spatial query object in a spatial region;
determining, based on said query information, query data indicating one or more queried sub-regions of said spatial region, wherein said query data references said queried sub-regions based on a linear order of said queried sub-regions in said spatial region; and
checking, based on said query data and object data of a navigation data source, whether said queried sub-regions are spatially occupied or potentially spatially occupied, wherein said object data indicates a spatial vacancy and/or occupancy of sub-regions of said spatial region by one or more structural objects in said spatial region with a first resolution in a first dimension, a second resolution in a second dimension and a third resolution in a third dimension, and wherein said object data references said sub-regions based on a linear order of said sub-regions in said spatial region with at least one of the first, second or third resolutions being different than the other resolutions

27.	(Currently Amended) A non-transitory computer readable storage medium storing computer program code, said computer program code when executed by a processor causing an apparatus to: 
obtain query information representative of a spatial query object in a spatial region;
determine, based on said query information, query data indicating one or more queried sub-regions of said spatial region, wherein said query data references said queried sub-regions based on a linear order of said queried sub-regions in said spatial region; and
check, based on said query data and object data of a navigation data source, whether said queried sub-regions are spatially occupied or potentially spatially occupied, wherein said object data indicates a spatial vacancy and/or occupancy of sub-regions of said spatial region by one or more structural objects in said spatial region with a first resolution in a at least one of the first, second or third resolutions being different than the other resolutions

28.	(Currently Amended) A non-transitory computer readable storage medium storing a navigation data source comprising an object data set, said object data set comprising object data that indicates a spatial vacancy and/or occupancy of sub-regions of a spatial region by one or more structural objects in said spatial region with a first resolution in a first dimension, a second resolution in a second dimension and a third resolution in a third dimension; wherein said object data references said sub-regions based on a linear order of said sub-regions in said spatial region with at least one of the first, second or third resolutions being different than the other resolutions 

29.	(Currently Amended) An apparatus comprising
means for obtaining query information representative of a spatial query object in a spatial region;
means for determining, based on said query information, query data indicating one or more queried sub-regions of said spatial region, wherein said query data references said queried sub-regions based on a linear order of said queried sub-regions in said spatial region; and
means for checking, based on said query data and object data of a navigation data source, whether said queried sub-regions are spatially occupied or potentially spatially occupied, wherein said object data indicates a spatial vacancy and/or occupancy of sub-regions of said spatial region by one or more structural objects in said spatial region with a first resolution in a first dimension, a second resolution in a second dimension and a third resolution in a third dimension, and wherein said object data references said sub-regions based on a linear order of said sub-regions in said spatial region with at least one of the first, second or third resolutions being different than the other resolutions

30.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, said at least one memory and said computer program code configured to, with said at least one processor, cause an apparatus at least to:
obtain query information representative of a spatial query object in a spatial region;
determine, based on said query information, query data indicating one or more queried sub-regions of said spatial region, wherein said query data references said queried sub-regions based on a linear order of said queried sub-regions in said spatial region; and
check, based on said query data and object data of a navigation data source, whether said queried sub-regions are spatially occupied or potentially spatially occupied, wherein said object data indicates a spatial vacancy and/or occupancy of sub-regions of said spatial region by one or more structural objects in said spatial region with a first resolution in a first dimension, a second resolution in a second dimension and a third resolution in a third dimension, and wherein said object data references said sub-regions based on a linear order of said sub-regions in said spatial region with at least one of the first, second or third resolutions being different than the other resolutions

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach using a linear ordering of sub-regions having different resolutions in respective dimensions for a data source for navigation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159